EX-99.1.g Quaker Investment Trust Amendment No. 1 to Schedule A of the Amended and Restated Declaration of Trust dated May 13, 2009 AMENDMENT NO. 1 (“Amendment”) to Schedule A of the Amended and Restated Declaration of Trust (the “Trust Document”) dated May 13, 2009 of Quaker Investment Trust (the “Trust”), made as of the 18th day of February, 2010. WHEREAS, Section 6.2 of the Trust Document grants the Trustees the power, in their discretion from time to time and without shareholder approval, to authorize the creation of additional series’ of the Trust. NOW, THEREFORE, the Trust Document is hereby amended as follows: Schedule A Instrument Establishing and Designating Series and Classes As required by Section 6.2 of the Amended and Restated Declaration of Trust dated May 13, 2009 (the “Trust Document”) of Quaker Investment Trust (the “Trust”), the following series and classes of the Trust have been established and designated by a majority of the Board of Trustees of the Trust. Series Classes Additional Rights and Preference Not Included in the Trust Document Quaker Strategic Growth Fund Class A Class C Institutional Class None Quaker Capital Opportunities Fund Class A Class C Institutional Class None Quaker Global Tactical Allocation Fund Class A Class C Institutional Class None Quaker Small-Cap Growth Tactical Allocation Fund Class A Class C Institutional Class None Quaker Mid-Cap Value Fund Class A Class C Institutional Class None Quaker Small-Cap Value Fund Class A Class C Institutional Class None Quaker Long-Short Tactical Allocation Fund Class A Class C Institutional Class None Quaker Large-Cap Value Tactical Allocation Fund Class A Class C Institutional Class None Quaker Event Arbitrage Fund Class A Class C Institutional Class None Quaker Akros Absolute Return Fund Class A Class C Institutional Class None The foregoing amendment shall be effective on February 18, 2010. IN WITNESS WHEREOF, the undersigned have caused and presents this Amendment to be executed as of the day and year below. /s/Justin Brundage Justin Brundage Secretary February 18, 2010 Dated /s/Jeffry H. King, Sr. Jeffry H. King, Sr. Chairman, Chief Executive Officer and Trustee /s/Laurie Keyes Laurie Keyes Treasurer and Trustee /s/Mark S. Singel Mark S. Singel Trustee /s/Adrian A. Basora Adrian A. Basora Trustee /s/James R. Brinton James R. Brinton Trustee /s/Gary E. Shugrue Gary E. Shugrue Trustee /s/Warren West Warren West Trustee /s/Everett T. Keech Everett T. Keech Trustee 2
